Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 are rejected under 35 U.S.C. 102(a) as being anticipated by Oberndorfer et al (US 2015/0114943).

Oberndorfer discloses regarding claim 16, A MIG/MAG welding torch body (7, See Paragraph [0039]), comprising: a pipe bend (torch neck 19 is shown having a bend in Figs 2-4); a contact nozzle (See Paragraph [0047]) for contacting and guiding a consumable welding wire (9); a gas nozzle (Fig 2 shows the gas nozzle at the end of the torch); and an essentially cylindrical plug element (21), which is arranged at the pipe bend (19), for the detachable connection to a corresponding receiving part (34) of a MIG/MAG welding torch handle (7’ See Paragraphs [0044], [0048]), said plug element (21) having an inlet opening (26) for the protective gas (G), and a gas channel (Line providing gas 5 in the hose package 20, See Paragraph [0050]), which is connected to the inlet opening (26), for guiding the protective gas (5) to the gas nozzle (See Paragraph [0038] and Fig 1) and simultaneously for guiding the welding wire (9), and which is formed for transferring a welding current (Welding current is provided by current source two and is simultaneously provided to the contact nozzle with the gas) to the contact nozzle; 

	Oberndorfer discloses regarding claim 17, A MIG/MAG welding torch body (7, See Paragraph [0039]), comprising: a pipe bend (torch neck 19 is shown having a bend in Figs 2-4); a contact nozzle (See Paragraph [0047]) for contacting and guiding a consumable welding wire (9); a gas nozzle (Fig 2 shows the gas nozzle at the end of the torch); and an essentially cylindrical plug element (21), which is arranged at the pipe bend (19), for the detachable connection to a corresponding receiving part (34) of a MIG/MAG welding torch handle (7’ See Paragraphs [0044], [0048]), said plug element (21) having an inlet opening (26) for the protective gas (G), and a gas channel (Line providing gas 5 in the hose package 20, See Paragraph [0050]), which is connected to the inlet opening (26), for guiding the protective gas (5) to the gas nozzle (See Paragraph [0038] and Fig 1) and simultaneously for guiding the welding wire (9), and which is formed for transferring a welding current (Welding current is provided by current source two and is simultaneously provided to the contact nozzle with the gas) to the contact 
Regarding claim 18 the union nut 24 or flange 25 is rotatable. (See Abstract and Paragraph [0001]) 
Regarding claim 19, Fig 8 shows fixing elements, formed in a tubular manner, on both the torch neck and the torch handle for cooperating with each other. (See Figs 2 and 3) 

Oberndorfer discloses regarding claim 20, A MIG/MAG/TIG welding torch body (7, See Paragraphs [0037] and [0039]), comprising: a pipe bend (torch neck 19 is shown having a bend in Figs 2-4); a contact nozzle (See Paragraph [0047]) for contacting and guiding a consumable welding wire (9); a gas nozzle (Fig 2 shows the gas nozzle at the end of the torch); and an essentially cylindrical plug element (21), which is arranged at the pipe bend (19), for the detachable connection to a corresponding receiving part (34) of a MIG/MAG welding torch handle (7’ See Paragraphs [0044], [0048]), said plug element (21) having an inlet opening (26) for the protective gas (G), and a gas channel (Line providing gas 5 in the hose package 20, See Paragraph [0050]), which is connected to the inlet opening (26), for .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberndorfer et al (US 2015/0114943) in view of Haczynski et al (US 5,866,874).

Oberndorfer discloses regarding claim 22, A MIG/MAG/TIG welding torch body (7, See Paragraphs [0037] and [0039]), comprising: a pipe bend (torch neck 19 is shown having a bend in Figs 2-4); a contact nozzle (See Paragraph [0047]) for contacting and guiding a consumable welding wire (9); a gas nozzle (Fig 2 shows the gas nozzle at the end of the torch); and an essentially cylindrical plug element (21), which is arranged at the pipe bend (19), for the detachable connection to a corresponding receiving part (34) of a MIG/MAG welding torch handle (7’ See Paragraphs [0044], [0048]), said plug element (21) having an inlet opening (26) for the protective gas (G), and a gas channel (Line providing gas 5 in the hose package 20, See Paragraph [0050]), which is connected to the inlet opening (26), for guiding the protective gas (5) to the gas nozzle (See Paragraph [0038] and Fig 1) and simultaneously for guiding the welding wire (9), and which is formed for transferring a welding current (Welding current is provided by current source two and is simultaneously provided to the contact nozzle with the gas) to the contact nozzle; wherein the inlet opening (26) is arranged essentially centrally at the distal end of the 

Oberndorfer fails to disclose the current transmission element. 

Haczynski discloses the current transmission element 22 for connecting the cable assembly and the inner body tube. (See Column 4, Lines 30-45 and Column 3, Lines 14-20) It would have been obvious to adapt Oberndorfer in view of Haczynski to provide the current transmission element for providing an electrical current to the contact tip. 

Regarding claim 20, Oberdorfer discloses the torch closure element being made from plastic but fails to disclose the plug element being made from brass. Haczynski discloses an element for providing and electrical connection to be made from brass (See Column 3, Lines 14-20). It would have been obvious to 
Oberdorfer discloses, regarding claims 23 and 24, a sealing ring 47 which is arranged for sealing at least one channel. (See Paragraph [0059] and [0061]) Regarding claim 25, Fig 8 shows fixing elements, formed in a tubular manner, on both the torch neck and the torch handle for cooperating with each other. (See Figs 2 and 3) Regarding claim 26, a pin element 36 locks and unlocks the configuration. Regarding claim 27, a control valve is arranged in the gas line. (See Paragraph [0038]) Regarding claim 28, the switching element would control the on/off of the torch. (See Paragraph [0038])

Oberndorfer discloses regarding claim 29, A MIG/MAG/TIG welding torch body (7, See Paragraphs [0037] and [0039]), comprising: a pipe bend (torch neck 19 is shown having a bend in Figs 2-4); a contact nozzle (See Paragraph [0047]) for contacting and guiding a consumable welding wire (9); a gas nozzle (Fig 2 shows the gas nozzle at the end of the torch); and an essentially cylindrical plug element (21), which is arranged at the pipe bend (19), for the detachable connection to a corresponding receiving part (34) of a MIG/MAG welding torch handle (7’ See Paragraphs [0044], [0048]), said plug element (21) having an inlet opening (26) for the protective gas (G), and a gas channel (Line providing gas 5 in the hose package 20, See Paragraph [0050]), which is connected to the inlet opening (26), for guiding the protective gas (5) to the gas nozzle (See Paragraph [0038] and Fig 1) and simultaneously for guiding the welding wire (9), and which is formed for transferring a welding current (Welding current is provided by current source two and is simultaneously provided to the contact nozzle with the gas) to the contact nozzle; wherein the inlet opening (26) is arranged essentially centrally at the distal end of the plug element (21); wherein the plug element (21) is formed for the plug connection to the receiving part (34) of the MIG/MAG welding torch handle, and has a torch closure (closing element 43 or union nut 24 or flange 25. See Abstract), which is -3-formed for the fixation to the receiving part (34) of the MIG/MAG welding torch handle so as to be rotatable preferably by 180 (closing element 43 allows the torch handle to be rotatable by 180 degrees, See Paragraph [0052]); and wherein a connection channel (29, 30), which is formed by means of a circumferential channel (Figs 2-7 show this as being a circumferential channel), which is spaced apart from the distal end of the plug element (21), and which, when the MIG/MAG welding torch handle is connected, is formed for connecting two orifices (41, 41’) of channels (40, 40’) for guiding a cooling medium (Cooling Fluid, See Paragraph [0047] One channel is for supply and the other is for return) arranged on the lateral side in the receiving part (34) of the MIG/MAG welding torch handle, is arranged at the plug element (21) on the lateral side. The connecting channel 42 connects the channels 40, 29 and 37. The first, second and third channels are considered to be one of 29, 40, 37, See Paragraphs [0052]) Oberndorfer fails to disclose the current transmission element. 
Haczynski discloses the current transmission element 22 for connecting the cable assembly and the inner body tube. (See Column 4, Lines 30-45 and Column 3, Lines 14-20) It would have been obvious to adapt Oberndorfer in view of Haczynski to provide the current transmission element for providing an electrical current to the contact tip. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


10/22/2021